Case 2:15-cv-03513-JS-ARL Document 140 Filed 04/17/20 Page 1 of 2 PageID #: 9837




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

   - - -- -- - -- - -- -- - X
   IV AN and MELANIE KAIL, Individually and             Civil Action No. 2: l 5-cv-03513-JS-GRB
   on Behalf of All Others Similarly Situated,
                                                        CLASS ACTION
                                 Plaintiffs,

          vs.

   WOLF APPLIANCE, INC.,

                                 Defendant.

   BARRY GARFINKLE, Individually and on                 Civil Action No. 2:l 7-cv-03753-JS-GRB
   Behalf of All Others Similarly Situated,
                                                        CLASS ACTION
                                 Plaintiff,

          vs.

   WOLF APPLIANCE, INC.,

                                 Defendant.

   FREDERICK I. SHARP, Individually and on              Civil Action No. 2: 18-cv-O1723-JS-GRB
   Behalf of All Others Similarly Situated,
                                                        CLASS ACTION
                                 Plaintiff,

          vs.

   WOLF APPLIANCE, INC.,

                                 Defendant.
   - - - - - - - - - - - -- - - X
                         STIPULATION OF VOLUNTARY DISMISSAL

          WHEREAS, during the course of the litigation, the parties and their respective counsel at
   all times complied with the requirements of Federal Rule of Civil Procedure 11,

          IT IS STIPULATED AND AGREED by the attorneys for Plaintiffs and Defendant in the
   above-captioned consolidated actions (the "Actions") that pursuant to Federal Rule of Civil
   Procedure 41(a)(l)(A)(ii) the Actions be and hereby are dismissed. Such dismissal shall be with


                                               Exhibit C - 1
Case 2:15-cv-03513-JS-ARL Document 140 Filed 04/17/20 Page 2 of 2 PageID #: 9838




   prejudice against all the named Plaintiffs, and without prejudice as to the claims of any putative
   class.
                                                 Respectfully submitted,

                                                 ROBBINS GELLER RUDMAN
                                                  &DOWD LLP
                                                 SAMUEL H. RUDMAN
                                                 MARKS. REICH
                                                 VINCENT M. SERRA


    DATED: April 5, 2020


                                                58 South Service Road, Suite 200
                                                Melville, NY 11747
                                                Telephone: 631/367-7100
                                                631/367-1173 (fax)
                                                srudman@rgrdlaw.com
                                                mreich@rgrdlaw.com
                                                vserra@rgrdlaw.com

                                                 Attorneys for Plaintiffs

                                                 FOLEY &LARDNER LLP
                                                 ANNE B. SEKEL


    DATED:   5+--1-.      2020


                                                9 Park Avenue
                                                New York, New York10016
                                                Telephone: 212/682-7474
                                                212/687-2329 (fax)
                                                Email: asekel@foley.com

                                                Attorneys for Defendant WolfAppliance, Inc.




                                              Exhibit C- 2
